 LOCAL 323,IBEW-377InternationalBrotherhood of ElectricalWorkers,AFL-CIO, Local 323 and Indian River Electric, Inc.Case 12-CC-828October 12, 1973DECISION AND ORDERBY MEMBERSFANNING, KENNEDY. AND PENELLOOn May 25, 1973, Administrative Law Judge PaulE.Weil issued the attached Decision in this proceed-ing. Thereafter, the Respondent filed exceptions anda supporting brief, the General Counsel filed an ex-ception, and the Charging Party filed a brief in sup-port of the Administrative Law Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.'the primary, Indian River Electric, was not engagedin its normal business at the site.The Respondent argues that it had no way to knowthat Indian River had completed the preliminary elec-trical work and that if the facts known to it could leadto the conclusion-even if wrong--that Indian Riverwas engaged in its normal business at the site, then itspicketing was lawful. In support of this argument itcitesBrownfield Electric, Inc.,145 NLRB 1163. How-ever,Brownfielddoes not stand for that proposition.The picketing in that case was held to be primary onlybecause the primary employer was found to be en-gaged in its normal business at the common situsdespite the intermittent absences of its employees 2The Respondent picketed at the risk that IndianRiver was no longer engaged in its normal business atthe jobsite. Indian River had no tools or materialsstored at the site and its employees were absent be-cause there was no work for them to perform at thesite for another 5 weeks. Therefore, I conclude thatIndian River was not engaged in its normal businessat the site and that the picketing was not primary.Accordingly, I concur with the majority's findingthat the Respondent violated Section 8(b)(4)(i) and(ii)(B) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as hereinmodified, and hereby orders that the Respondent, In-ternational Brotherhood of Electrical Workers, AFL-CIO, Local 323, Vero Beach, Florida, its officers,agents, and representatives, shall take the action setforth in the said recommended Order, as modifiedbelow:Reletter paragraph 1 of the Administrative LawJudge's recommended Order as 1(a) and add the fol-lowing as 1(b):"(b)Cease and desist from inducing and encourag-ing employees of Henry E. Runge and Sons, Inc.,W. E. Fersch Masonry, or any other person engagedin commerce or in an industry affecting commerce, tocease work for their employer where an object thereofis to force or require their employer or any otherperson to cease doing business with Indian RiverElectric, Inc., or with any other person."MEMBER FANNING, concurring:I agree with the majority that the Respondent vio-lated Section 8(b)(4)(i) and (ii)(B). However, I do sobecause it continued to picket the premises of thesecondary employer, Henry E. Runge and Sons, when1The General Counsel has excepted to the Administrative Law Judge'sinadvertent failure to order the Respondent to cease and desist from engag-ing in conduct which he had found to have violated Sec. 8(bX4)(i)(B) of theAct As this omission was clearly an oversight (see the last paragraph of sec.III, B; of the Administrative Law Judge's Decision; his third "Conclusion ofLaw"; and "The Remedy"), we shall modify the Administrative Law Judge'srecommended Order accordingly.Z The primary employer inBrownfieldwas temporarily and intermittentlyabsent for a total of 4 days during the picketing, However, it continued tostore tools and materials on the premises and had not completed its work.On those facts, and evidence suggesting the absence of primary employeeswas caused by the effectiveness of lawful primary picketing, the Board con-cluded that the primary employer was engaged in its normal business at thecommon situs even though it had no employees on the premises.DECISIONSTATEMENT OF THE CASEPAUL E. WEIL,AdministrativeLaw Judge: On February20, 1973,Indian River Electric, Inc., hereinafter called Indi-an River,filed a chargewiththe Regional Director forRegion 12,of the National Labor Relations Board,herein-after called the Board,alleging that International Brother-hood of ElectricalWorkers,AFL-CIO,Local 323,hereinafter called Respondent, violated theAct byinducingand encouraging employees of W. E. Fersch Masonry,hereinafter called Fersch,and Henry E. Runge and Sons,Inc., hereinafter called Runge,general contractors, to en-gage in a strike and threatened,coerced, and restrained saidFersch and Rungewith the objectof forcing Runge to ceasedoing business with Indian River,all in violation of Section8(b)(4)(i) and (ii)(B). The said Regional Director,on March206 NLRB No. 88 378DECISIONS OF NATIONAL LABOR RELATIONS BOARD21 1973, issued a complaint and notice of hearing contain-ing the same allegations which in its duly filed answer Re-spondent denied.On the issues thus raised,a hearing washeld before me, at Vero Beach, Florida, on April 4 and 5,1973. All parties were present and represented by counseland were afforded full opportunity to be heard, to produce,examine and cross-examine witnesses, and to introduce evi-dence material and relevant to the issues.At the conclusionof the hearing, oral argument was delivered by the GeneralCounsel, briefs were received from the Charging Party andthe Respondent.Upon the entire record in the case and in considerationof the briefsand oralargument,Imake the following:FINDINGS OF FACTIJURISDICTIONALALLEGATIONSThe General Counselalleges,and I find, Indian River, aFlorida corporation,is engagedin the building and con-struction industry as an electrical contractor and that dur-ing the past 12 months Indian River purchased and receivedmaterials and supplies valued in excess of $50,000 directlyfrom points located outside the State of Florida.Runge is a Florida corporation engaged as a general con-tractor in the building and construction industry, presentlyengaged as the general contractor for the construction of asteak house in Vero Beach, Florida. Fersch is engaged in thebuilding and construction industry as a masonry contractorand is presently engaged in masonry construction at thesteak house project. The General Counsel further allegesthat Indian River is an employer engaged in commerce orin an industry affecting commerce within the meaning ofSection 2(6) and (7) of the Act.'IITHE RESPONDENTThe Respondent is a labor organization within the mean-ing of Section 2(5) of the Act and Gene Chesser, its assistantbusiness agent,is an agent within the meaning of Section2(13) of the Act.IIITHE UNFAIR LABOR PRACTICESA. BackgroundRunge subcontracted the masonry work on the steakhouse job to Fersch, a contractor using union employees,and the electrical work to Indian River, an electrical con-tractor who had apparently had a longstanding labor dis-pute with Respondent.The steak house is designed to be built upon a concreteslab. Preparatory to pouring the slab, certain electrical workwas performed by Indian River, using two employees, in-stalling electrical lines into the j obsite and conduit into thebase into which the slab of concrete was to be poured. On1Respondent neither admitted nor denied the allegations set forth above.The General Counsel's evidence adequately supports them.Wednesday, February 7,2, all work preparatoryto pouringthe slab was completed, the conduit had been placed by theelectrical workers employed by Indian River, and all em-ployees departed from the site pending the pouring of theconcrete slab on Thursday, February 8.On Wednesday, the job was picketed throughout the dayby Respondent, under the direct supervision of AssistantBusinessRepresentative Chesser.When the electricianscompleted installing the conduit at about 1 p.m., they leftin Indian River's truck and did not return. At around 3 p.m.,another employee of Indian River came to the jobsite andinstalled flood lights and departed. There was then no fur-ther electrical work that could be done for a period of some5 weeks. There was no time on Wednesday when Respon-dent did not picket until the ending of the normal workday.During the picketing Wednesday morning, Chesser wascarrying a picket sign and Mark Runge, the president ofRunge, talked with him in the presence of Business AgentWolfe, of the Masonry Workers Union, which represe&edthe employees of Fersch. Runge asked Wolfe if the masonryemployees would honor the picket line, Wolfe answeredthat they would do so and Chesser walked away from them.On Thursday, February 8, Mark Runge and his father,Henry, arrived at the jobsite shortly after 8. The pickets,with Chesser, arrived almost immediately after the Runges.The pickets commenced picketing. No one showed up fromFersch to pour concrete. At sometime between 8 and 10a.m. a conversation took place between Mark, Henry, andCraigRunge,and Chesser. There is sharp conflict as to whatwas said by whom in this conversation. The Runges alltestified that one of their number, probably Mark, askedChesser what had to be done to get rid of the picket. Chesseranswered that they would have to write him a letter thatIndian River was off the job and would not be back and hewould remove the picket in 5 minutes. Chesser's version isthat Henry Runge said to him "we don't want any trouble,we're wanting to have the job progress, we have cnacelledIndian River Electric's contract, now what else must we dofor you to take the pickets off." Chesser answered, "if youwill write me a letter stating what you have told me, that youhave cancelled Indian River Electric's contract or that theyare off the job and will not be back, I'll take my picketsdown immediately. I need confirmation that in fact youhave done this."According to Henry Runge's version, at this point theyleft the jobsite and went to Indian River's office where theyascertained that Indian River would not voluntarily give upthe contract. They then went to their own office where theyprepared a letter withdrawing the contract from Indian Riv-er, returned, got a receipt for their letter from Indian River,then returned to the jobsite, and gave it to Chesser, whothereupon called off the picket.According to Chesser's version, the Runges then left thejobsite and returned in about an hour and gave him a copyof the letter addressed to him, stating that they had canceledtheir contract with Indian River and were negotiating withanother firm because Respondent was picketing their joband the local mason union "will not work and this is holdingup the job at the minute." The letter ends "Our contract2 All dates hereinafter are in the year 1973 unless otherwise specified LOCAL 323, IBEWwith Indian River Electric, Inc., is canceled and they willnot be on the job again."B. Discussion and ConclusionsAssuming jurisdiction, which I have found here to exist,the complaint raises three necessary elements of proof; (a)the proscribed objective, to bring about a cessation of busi-nessbetween primary and secondary employer; (b) thecoercion of secondary employers to achieve that objective;and (c) the inducement of employees of secondary employ-ers to strike to achieve the primary objective. The primaryemployer here is Indian River with whom Respondent haslong had a labor dispute. The secondary employers areRunge, with whom Indian River has a subcontract, andFersch, another subcontractor of Runge. Respondent con-tends that its object is to call the attention of the public tothe fact that Indian River does 'not sustain the area stan-dards for its employees in terms of wages and workingconditions. No evidence that this is so was adduced. To thisend Respondent contends it picketed the job with picketsigns stating that Indian River was a substandard employer.As in most construction industry, secondary boycottcases this is a "common situs" case. That is to say each ofthe three employers with whom we are here concerned wasengaged to perform some part of its operations at the situsof the steakhouse. Under the so calledMoore Drydock3 rule,picketing of the premises of a secondary employer is prima-ry if itmeets the following conditions: (a) the picketing isstrictly limited to times when the situs of the dispute islocated on the secondary employer's premises; (b) at thetime of the picketing the primary employeris engaged in itsnormal business at the situs;(c) the picketing is limited toplaces reasonably close to the location of the situs; and (d)the picketing discloses clearly that the dispute is with theprimary employer.TheMoore Drydockstandards are not to be applied indis-criminately ona per sebasis but are merely aids in determin-ing the underlying question of whether the picketing isdesigned to embroil secondary employers in the primarydispute. Other aids are also available to reach a determina-tion on thisissue.Whether forinstancethe primary employ-er had a permanent establishment that may be picketedeffectively or whether other evidenceexiststhat sheds lighton the true objective of Respondent. In the instant casethere is no evidence that Indian River's place of business,from which its trucks and employees are dispatched to itsvarious jobs, was ever picketed.Applying theMoore Drydocktests,it isclear that thepicketing herein took place at times when Indian River wasnot engaged in its normal business at the site.Respondent,apparently relying on the Board decision in thePlauchecase 4 appeared to contend that because Indian River couldconceivably have had an employee on the job, although ithad no reason to believe that any employee was scheduledto work after the preliminary work had been done until theconcrete floor was completed, it continued to be engaged in3 Sailors' Union of the Pacific, AFL (Moore Drydock Company),92 NLRB547.4I.B.E.W. Local Union 861 (Plauche Electric Company, Inc.),135 NLRB250.379its normal business at the situs. This case must be distin-guished fromPlauche,however. There the Board dealt withthe situation where picketing continued whilePlauche'sem-ployees took time off for lunch or a coffeebreak. In theinstant case Indian River's employees were clearly off thejob; their arrival and departure was signaled by the presenceor absence of the truck bearing Indian River's name. Whenthe Indian River employees finally departed on February 7,they left nothing on the job suggesting their continued em-ployment on the job and they appeared there at no time onFebruary 8 or indeed at no time until the time of the hear-ing-The conversations between the Runges and Chesser givea clue to Respondent's objective of continued picketing. Itis clear from what Chesser said that he believed that he hada right to picketas long asIndian River was the subcontrac-tor on the job, and it was only the assurance given to himin writing that Indian Riverwould not returnthat convincedChesser that he should take the picket down. Chesser's reac-tion, according to his testimony, was immediately to go to'another electric shop nearby with whom he had a contractand tell the shop superintendent that Henry Runge hadcanceled the Indian River Electric contract and that hethought the Union was going to get some relief on the job.He then called his business manager with the same message.He did thisas soon asRunge departed to write the letter andbefore Chesser had the letter in hand.I conclude that the "area standards"language on thepicket sign and the"area standards"defense of Respondentisa subterfuge.Respondent's real purpose herein was toforce Runge to get Indian River off the job. As soon as thispurpose was accomplished the pickets were taken down.While Respondent makes much of the differences betweenthe accounts of the conversations on February 8 betweenthe Runges on the one hand and Chesser on the other, andcontends that Respondent at no time suggested that Rungehad to get rid of Indian River, I find that Respondent'sactionswere inconsistent with so-called area standardspicketing.5 I find therefore that the General Counsel provedby a preponderance of the evidence that Respondent's ob-jective in the picketing was the proscribed objective of caus-ingRunge to cease doing business with the primaryemployer.With regard to the coercion of employers and the induce-ment of employers, the picketing, under the circumstancesengaged in here, clearly had that objective and that affectof causing the Masonry workers to refuse to make the con-crete pour. Chesser, who had been engaged in the buildingand construction industry for 12 years, well knew that allwork on the project would stop. There is no better way tocoerce a general contractor than to stop his job in thisfashion, and by its picketing and his failure to reassureMason Business Agent Wolf that the picketing was notdirected at the Mason employees, Chesser, on behalf of theUnion, clearly induced employees to withhold theirservices5An additional support for this conclusion is to be found in the fact thatwhen Runge asked the Mason's business agent whether his men would workbehind the picket line and Wolf answered that they would not, Chesserdeliberately walked away rather thanreassuringWolf thatthe picketing wasnot aimed at Runge or limited to Indian River, as good faith would seem torequire him to do. 380DECISIONSOF NATIONAL LABOR RELATIONS BOARDfrom Fersch, the other secondary employer. Accordingly, Ifind that Respondent induced and encouraged individualsemployed by Fersch to engage in a refusal in the course oftheir employment to perform services for Fersch on thesteakhouse job and coerced Runge and Fersch- with theobject of forcing or requiring Runge to cease doing businesswith Indian River in violation of Section 8(b)(4)(i) and(ii)(B) of the Act.IV THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with the Charging Party'soperations described in section II, above, have a close, inti-mate, and substantial relationship to trade, traffic, and com-merce among the several States and tend to lead to labordisputes burdening and obstructing commerce and the freeflow of commerce.CONCLUSIONS OF LAW1.Respondent is a labor organization engaged in com-merce within the meaning of Section 2(5) of the Act.2.Runge, Fersch, and Indian River are employers en-gaged in commerce or in industries affecting commercewithin the meaning of, Section 2(2), (6), and (7) and 8(b)(4)of the Act.3.Respondent has threatened, coerced and restrainedpersons engaged in commerce or in an industry affectingcommerce and has induced and encouraged employees ofpersons engaged in commerce or in an industry affectingcommerce to induce those persons to cease doing businesswith the primary employer with whom it had a labor disputethereby engaging in unfair labor practices in violation ofSection 8(b)(4)(i) and (ii)(B) and Section 2(6) and (7) of theAct.any other person.2.Take the following affirmative action designed to ef-fectuate the policies of the Act.(a)Post at its offices and meeting halls copies of theattached notice marked "Appendix." 7 Copies of said no-tice, on forms provided by the Regional Director for Region12, after being duly signed by Respondent's authorized rep-resentative, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60 consec-utive days thereafter, in conspicuous places, including allplaces where notices to members are customarily posted.Reasonable steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or covered by anyother material.(b) Furnish said Regional Director with signed copies ofthe aforesaid notice for posting, if desired, by Henry E.Runge Inc., W. E. Fersch Masonry or Indian River ElectricInc., at places where they customarily post notices to theiremployees.(c)Notify the Regional Director for Region 12, in writ-ing, within 20 days from the date of this Order, what stepsthe Respondent has taken to comply herewith.6 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.7 In the event that the Board's Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing and Order of theNational Labor Relations Board "APPENDIXTHE REMEDYHaving found that Respondent has engaged in unfairlabor practices within the meaning of Section 8(b)(4)(i) and(ii)(B) of the Act, I shall recommend the customary cease-and-desist order and the usual affirmative relief in cases ofthis nature including the posting of notices.Upon the basis of the foregoing findings of fact, conclu-sions of law, and the entire record in this proceeding, andpursuant to Section 10(c) of the Act, I hereby issue thefollowing recommended:ORDER6International Brotherhood of Electrical Workers, AFL-CIO, Local 323, Vero Beach, Florida, its officers, agents,and representatives shall:1.Cease and desist from threatening, coercing, or re-straining Henry E. Runge and Sons, Inc., or W. E. FerschMasonry or any other person engaged in commerce or in anindustry affecting commerce where an object thereof is toforce or require Henry E. Runge Inc., or such person tocease doing business with Indian River Electric Inc., or withNOTICE TOMEMBERSPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentAfter a hearing in which both sides had the opportunity topresent their evidence before an Administrative Law Judgeof the National Labor Relations Board, it was found thatwe, International Brotherhood of Electrical Workers, AFL-CIO, Local 323, have violated the law and we have beenordered to post this notice and abide by its terms.WE WILL NOT threaten, coerce, or restrain Henry E.Runge and Sons Inc., or W. E. Fersch Masonry, or anyother person engaged in commerce or in an industryaffecting commerce, andWE WILL Nor induce employees of Henry E. Rungeand Sons Inc., W. E. Fersch Masonry, or any otherperson engaged in commerce or in an industry affect-ing commerce to cease work for their employer wherean object thereof is to force or require such other per-son to cease doing business with Indian River ElectricInc. LOCAL 323,IBEW381INTERNATIONAL BROTHERHOODThis is an official notice and must not be defaced byOFELECTRICALWORKERS,anyone.AFL-CIO, LOCAL 323This notice must remain posted for 60 consecutive days(Labor Organization) -from the date of posting and must not be altered, defaced,or covered by any other material.DatedByAny questions concerning this notice or compliance with(Representative)(Title)its provisions may be directed to the Board's Office, Room706, Federal Office Building, 500 Zack Street, P.O. Box3322, Tampa, Florida 33602, Telephone 813-228-7711, Ext.227.